Newton, J.
The defendant John A. Korsmeyer was charged with four instances of delivering controlled substances. He plead guilty to one count and was placed on probation. While on probation he was again charged with delivering a controlled substance and possession of a controlled substance with intent to deliver. On trial to a jury he was found guilty on both counts. His probation was then revoked. On all 3 charges he was sentenced to serve 18 months to 3 years, the sentences to run concurrently. Other charges were pending against the defendant.
Defendant’s record indicates that he has been incorrigible for several years and was in and out of the juvenile and county courts on several occasions. At time of sentence he was 21 years of age.
Defendant appeals solely on the ground that the sentences are excessive. It is well established that a sentence within the statutory limits will not be disturbed on appeal in the absence of an abuse of discretion. See State v. Wade, 193 Neb. 365, 227 N. W. 2d 400. The judgment of the District Court is affirmed.
Affirmed.